 1 CHARLES T. MEYER
   Nevada Bar No. 11842
 2 SEVERSON & WERSON
   A Professional Corporation
 3 The Atrium
   19100 Von Karman Avenue, Suite 700
 4 Irvine, California 92612
   Telephone: (949) 442-7110
 5 Facsimile: (949) 442-7118
   ctm@severson.com
 6
   Attorneys for Defendant
 7 SECURITY FINANCE CORPORATION
 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
     JOANNE HAYWOOD-AGUILAR,                                Case No. 2:19-cv-00681
11                                                          Hon. Gloria M. Navarro
                        Plaintiff,
12
               vs.                                    JOINT STIPULATION AND
13                                                       ORDER EXTENDING
   GENERAL MOTORS FINANCIAL                            DEFENDANT SECURITY
14 COMPANY, INC.; SECURITY                         FINANCE CORPORATION’S TIME
   FINANCE CORPORATION;                                TO FILE AN ANSWER OR
15 EQUIFAX INFORMATION                                OTHERWISE RESPOND TO
   SERVICES, LLC; and TRANSUNION                      PLAINTIFF’S COMPLAINT
16 LLC,
                                                             (FIRST REQUEST)
17                      Defendants.
18                                                       Action Filed: April 19, 2019
                                                           Trial Date:   None Set
19
20            Plaintiff Joanne Haywood-Aguilar (“Plaintiff”), and Defendant Security
21 Finance Corporation (“Security Finance”), by and through their respective counsel,
22 file this Joint Stipulation Extending Defendant Security Finance’s Time to Respond
23 to Plaintiff’s Complaint.
24            On April 19, 2019, Plaintiff filed the instant action. On May 20, 2019,
25 Security Finance was served with the Complaint. The current deadline for Security
26 Finance to answer or otherwise respond to Plaintiff’s Complaint is June 10, 2019.
27            Security Finance requires additional time to investigate, locate and assemble
28
     12592.0007/14906112.1                                                         2:19-cv-00681
           JOINT STIPULATION AND ORDER EXTENDING DEFENDANT SECURITY FINANCE CORPORATION’S
                        TIME TO FILE AN ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT
 1 documents relating to Plaintiff’s claims. In addition, Security Finance’s counsel
 2 will need additional time to review the documents and respond to the allegations in
 3 Plaintiff’s Complaint.
 4            Plaintiff has agreed to extend the deadline in which Security Finance has to
 5 answer or otherwise respond to Plaintiff’s Complaint up to and including June 24,
 6 2019.
 7             DATED this 10th day of June, 2019
 8                                          SEVERSON & WERSON
 9                                          A Professional Corporation
10                                          By          /s/ Charles T. Meyer
11                                               CHARLES T. MEYER
                                                 Nevada Bar No. 11842
12                                               The Atrium
13                                               19100 Von Karman Avenue, Suite 700
                                                 Irvine, California 92612
14                                               Tel. (949) 442-7110
15                                               Fax.(949) 442-7118
                                                 ctm@severson.com
16                                               Attorneys for Defendant
17                                               SECURITY FINANCE CORPORATION
18                                          ATLAS CONSUMER LAW
19
                                            By          /s/ Joseph Scott Davidson
20                                               JOSEPH SCOTT DAVIDSON
                                                 2500 S Highland Ave
21                                               Suite 200
                                                 Lombard, IL 60148
22                                               Tel: 630-575-8181
23                                               Fax: 630-575-8188

24                                               Attorneys for Plaintiff
                                                 JOANNE HAYWOOD-AGUILAR
25
26
27
28
     12592.0007/14906112.1                        2                                2:19-cv-00681
           JOINT STIPULATION AND ORDER EXTENDING DEFENDANT SECURITY FINANCE CORPORATION’S
                        TIME TO FILE AN ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT
 1                                           ORDER
 2            The Joint Stipulation for Extension of Time for Security Finance to file an
 3 answer or otherwise respond to Plaintiff’s Complaint, Dkt. No. 16 is Granted.
 4 Security Finance shall respond to Plaintiff’s Complaint no later than June 24, 2019.
 5
 6            IT IS SO ORDERED.
 7
 8 DATED this ___
               11 day of ______,
                          June   2019
 9
10
                                               United States Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     12592.0007/14906112.1                        3                                2:19-cv-00681
           JOINT STIPULATION AND ORDER EXTENDING DEFENDANT SECURITY FINANCE CORPORATION’S
                        TIME TO FILE AN ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT
